             Case 2:19-cr-00129-RSM Document 51 Filed 04/19/21 Page 1 of 2




 1                                                     Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                       NO. CR19-0129 RSM
10                         Plaintiff,                 ORDER ADJUDGING DEFENDANT
11                    v.                              COMPETENT AND SETTING TRIAL
                                                      DATE
12    TALIN LEE MORRIS,
13                         Defendant.
14
15         This matter having come before this Court, pursuant to 18 U.S.C. § 4241, to
16 determine whether defendant Talin Lee Morris is competent to stand trial, the Court
17 having conducted the hearing on April 15, 2021 via a Zoom videoconference in light of
18 the COVID-19 pandemic and the General Orders of the Court, the defendant having
19 waived his right to appear in person, the Court having reviewed its prior order of
20 commitment dated July 21, 2020, having reviewed the Forensic Evaluation dated
21 February 25, 2021, issued by mental health professionals at Federal Medical Center
22 Butner who treated the defendant and evaluated whether his competency had been
23 restored, the Certificate of Restoration of Competency to Stand Trial dated March 2,
24 2021 and signed by the warden at FMC Butner, having heard from counsel for the
25 parties, who stipulated to the defendant’s competency, and having reviewed the records
26 and files herein,
27        THE COURT HEREBY FINDS, by a preponderance of the evidence, that
28 defendant Talin Lee Morris’s competency has been restored, that is, he has recovered to

     COMPETENCY AND TRIAL SETTING ORDER                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     CR19-0129 RSM /MORRIS - 1                                             SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00129-RSM Document 51 Filed 04/19/21 Page 2 of 2




 1 such an extent that he is able to understand the nature and consequences of the
 2 proceedings against him and to assist properly in his defense.
 3         Therefore,
 4         IT IS HEREBY ORDERED:
 5              1. That defendant Talin Lee Morris, who has physically returned to FDC
 6                 SeaTac, is fully discharged from FMC Butner;
 7              2. All pretrial motions shall be filed by May 27, 2021; and
 8              3. Trial is scheduled for June 21, 2021.
 9
10         DATED this 19th day of April 2021.
11
12
13                                           A
                                             RICARDO S. MARTINEZ
14                                           CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPETENCY AND TRIAL SETTING ORDER                                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CR19-0129 RSM /MORRIS - 2                                              SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
